ORDER
Upon consideration of the Joint Petition for Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 15th day of December, 2005,
ORDERED, by the Court of Appeals of Maryland, that Steven Russell Hook, be, and is hereby, suspended by consent for ninety (90) days from the further practice of law in the State of Maryland effective thirty (30) days from the date of this Order, and it is further,
ORDERED, that thirty (30) days from the date of this Order, the Clerk of this Court shall strike the name of Steven Russell Hook from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.